Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in response to the claimed listing filed on 10/12/2020.
Claims 1-20 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of prior U.S. Patent No. US 10838750 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: See the claims 1-20 in the US patent and comparing to the claims 1-20 of the current application:
Claims 1-20 of current application and claims 1-20 in the US patent above are compared as below:
Claims in Current Application
Claims in Patent No. US 10838750 B2
1. A system comprising:
a processing device; and
a memory device including instructions that are executable by the processing device for causing the processing device to:



execute a first instance of an application at least in part by performing just-in-time (JIT) compilation;


while the first instance of the application is executing, compile program code for the application into machine code by performing ahead-of-time (AOT) compilation; and



subsequent to determining that the AOT compilation is complete, execute a second instance of the application using the machine code.

1. A system comprising:
a processing device; and
a memory device including instructions that are executable by the processing device for causing the processing device to:
deploy an application in a first container for responding to requests associated with the application, wherein the first container is configured to execute the application at least in part by performing just-in-time (JIT) compilation in which intermediate code for the application is compiled at runtime;

while the application is deployed within the first container, compile program code for the application in a second container by performing ahead-of-time (AOT) compilation in which the program code is compiled into machine code prior to runtime; and

based on determining that AOT compilation is complete, configure the system to respond to subsequent requests associated with the application by executing the machine code.

 2. The system of claim 1, wherein the memory device further includes instructions that are executable by the processing device for causing the processing device to:

determine that the AOT compilation is complete; and
based on determining that the AOT compilation is complete, configure the system to respond to subsequent requests associated with the application by using the machine code.




in response to determining that AOT compilation is complete:
shut down the first container; and
configure the system to respond to the subsequent requests associated with the application by executing the application in a container using the machine code generated via AOT compilation

 3. The system of claim 1, wherein the memory device further includes instructions that are executable by the processing device for causing the processing device to initiate both the JIT compilation and the AOT compilation based on a request from a client device.

 2. The system of claim 1, wherein the first container and the second container are deployed within a cloud computing environment, and wherein the first container and the second container are both deployed in response to a deployment request from a client device communicatively coupled to the cloud computing environment.

 4. The system of claim 1, wherein the memory device further includes instructions that are executable by the processing device for causing the processing device to:
determine that a request associated with the application has not been received within a predetermined time interval;
based on determining that the request has not been received within the predetermined time interval, determine if AOT compilation is complete; and
in response to determining that the AOT compilation is complete:
shut down the first instance; and
configure the system to respond to subsequent requests associated with the
application using the machine code generated via AOT compilation.

 3. The system of claim 2, wherein the memory device further includes instructions that are executable by the processing device for causing the processing device to:
determine that a request associated with the application has not been received within a predetermined time interval;
based on determining that the request has not been received within the predetermined time interval, determine if AOT compilation is complete; and
in response to determining that AOT compilation is complete:
shut down the first container; and
configure the system to respond to the subsequent requests associated with the application by executing the application in a container using the machine code generated via AOT compilation
 
 5. The system of claim 4, wherein the memory device further includes instructions that are executable by the processing device for causing the processing device to, subsequent to configuring the system to respond to subsequent requests associated with the application using the machine code:
receive one or more requests associated with the application; and
in response to receiving the one or more requests, deploy the second instance using the machine code generated via AOT compilation.

5. The system of claim 3, wherein the memory device further includes instructions that are executable by the processing device for causing the processing device to, subsequent to shutting down the first container:


receive one or more requests associated with the application; and
in response to the one or more requests, execute the application in the container using the machine code generated via AOT compilation.

 6. The system of claim 1, wherein the memory device further includes instructions that are executable by the processing device for causing the processing device to:
determine that a request associated with the application has not been received within a predetermined time interval;
based on determining that the request has not been received within the predetermined time interval, determine if the AOT compilation is complete; and
in response to determining that the AOT compilation is not complete, continue to execute the first instance of the application using JIT compilation.


determine that a request associated with the application has not been received within a predetermined time interval;

in response to determining that AOT compilation is not complete, continue to execute the application in the first container using JIT compilation.

7. The system of claim 1, wherein the memory device further includes instructions that are executable by the processing device for causing the processing device to start, 
while the first instance of the application is running, a background process to perform the AOT compilation of the program code.

(Part of claim 1)



while the application is deployed within the first container, compile program code for the application in a second container by performing ahead-of-time (AOT) compilation in which the program code is compiled into machine code prior to runtime
Claims 8-14: Recite a method.

See the method claims 8-14 of the US Patent. 
Claims 15-20: Recite a non-transitory computer-readable medium.
See the non-transitory computer-readable medium of US Patent claims 15-20.


Thus, the scope of Claims 1-20 recites correspondingly the claimed recitations 1-20 as in the US Patent, where the scope of claims 1-20 of the US patent is for establishing for the execution of a deploying application in a first container, and associated with a second container in combining JIT and AOT for the application execution, and the current claims are for the execution of first instance and second instance in associated with JIT and AOT. Although the conflicting claims are merely between Containers and Instances, they are not patentably distinct from each other.
Therefore, it would be obvious to an ordinary of skills before the affective filing of the claimed invention to make addition of the application executed in containers as from the US patent to the instances, both would achieve the same result with combining JIT and AOT.




Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 8-10, 14, 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al., “A Method-Based Ahead-of-Time Compiler for Android Applications”, 2011, ACM, pp. 15-24 (Submitted in the IDS, receipt date 10/12/2020)
As per Claim 1: Wang discloses, 
1.    A system comprising:
a processing device; and
a memory device including instructions that are executable by the processing device for causing the processing device 
(Standard elements of computing devices)
to:
execute a first instance of an application at least in part by performing just-in-time (JIT) compilation; (See sec. 2.2, pp. 16:
Methods of an Android application will be divided into two sets, AOTC and JITC lists.
For methods in the AOTC list, their DEX bytecodes are fed into the Icing AOTC as input.
Interpret “Methods of an Android Application: ‘an application’, the JITC lists are ‘first instances’, and in Figure 1, they are JIT into Native code by Dalvik VM.
Thus, Android application is a set of DEX code that is mixed with identified hot methods)

while the first instance of the application is executing (i.e. a dark circle ‘first instance’ in the JITC lists.  While a JITC method JIT is executed, as seen in Figure 1,  the next method could be another JITC or a AOTC depending on the instruction order of DEX bytecodes, example method1, method2,…methodn, etc., where method1 might be JITC, and method2 might be AOTC, etc.), compile program code for the application into machine code by performing ahead-of-time (AOT) compilation (See Figure 1, the AOTC list: It could be clearly if the AOTC method execution is required after the ‘first instance’, a JITC executed or already compiled  into Native code by the JIT of Dalvik VM ), ; and
subsequent to determining that the AOT compilation is complete, execute a second instance of the application using the machine code.
second instance’ as the AOTC compiled by AOT compilation and fed into Native code shown in Figure 1. 
[It is noted that, the definition of AOT is well-known:  
AOT compiler: compiles before running]
Thus, if the native code is executed in Figure 1 and it comes from AOTC list, then it is ‘subsequent to determining that the AOT compilation is complete’ by definition or function of AOT)
 
As per Claim 2: Regarding,
2. The system of claim 1, wherein the memory device further includes instructions that are executable by the processing device for causing the processing device to:
determine that the AOT compilation is complete; and based on determining that the AOT compilation is complete,  configure the system to respond to subsequent requests associated with the application by using the machine code.
(See Figure 1, where the methods in  Android application is executed based on the order of instruction fetch by the Native code, a method is configured to execute after method that is standard principle of program execution. Figure 1 explains instance in dark circles JITC and less-darker circle executed in mixed mode, and the completion execution of mative code corresponding to a subsequent request and the next execution would be AOTC or JITC depending on the execution order – Figure 1 explains the claimed functionality) 

As per Claim 3: Regarding,
3. The system of claim 1, wherein the memory device further includes instructions that are executable by the processing device for causing the processing device to initiate both the JIT compilation and the AOT compilation based on a request from a client device.
(First: in Abstract and Introduction of pp. 15, and Figure 1, pp. 16, the Figure 1 represents an execution of an Android client device with AOT and JIT in combination, and exertion is initiated by the request of a client: referred to sec. 6: “…a client-AOTC to reduce the translation and memory overhead of JITC by storing the native code generated by JITC in the permanent storage.”) 

As per Claim 7: Regarding,
7.   The system of claim 1, wherein the memory device further includes instructions that are executable by the processing device for causing the processing device to start, while the first instance of the application is running, a background process configured to perform the AOT compilation of the program code. (Referred to Figure 1)

As per Claims 8-10, 14: The rejection of claims has the same rationale as addressed in claims 1-3, 7 above.

As per Claims 15-17: The rejection of claims has the same rationale as addressed in claims 1-3, 7 above.


Allowable Subject Matter
Claims 4-6, 11-13, 18-20 are objected to under the prior art rejection. They are rejected under double patenting issue in the Action, but would be allowable if overcome this issue and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
 	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted T Vo whose telephone number is (571)272-3706.  The examiner can normally be reached on 8am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Y Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
TTV
September 30, 2021
/Ted T. Vo/
Primary Examiner, Art Unit 2191